DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lauren Schleh on 07/09/2021.
The application has been amended as follows: 
In claim 108, line 13, “second section of the pipette” has been changed to   --second section of the pipette, the second illumination wavelength being different from the first illumination wavelength--.
Allowable Subject Matter
Claims 83-93, 95-103, and 105-114 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 83, 92 and 108, the prior arts of record taken alone or in combination with any other references fail to teach or suggest the claimed method or system for performing an analysis on a blood sample, comprising: a fluid transfer device comprising a pipette configured to move the assay unit to the image capture device, the pipette having a first section with a first diameter and a first taper angle, and a second section with a second diameter and a second taper angle; an illumination source configured to illuminate the sample at a first illumination wavelength across the first section of the pipette and a second illumination wavelength across the second section of the pipette, the second illumination wavelength being different from the first illumination wavelength; a processor configured to: cause the fluid transfer device to move, in response to the determining, the sample to the second section of the pipette; in combination with the entirety of elements of instant claims 83, 92 and 108.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday Through Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael P LaPage/Primary Examiner, Art Unit 2886